111 U.S. 796 (1884)
HARRINGTON & Another
v.
HOLLER.
Supreme Court of United States.
Submitted April 21st, 1884.
Decided May 5th, 1884.
IN ERROR TO THE SUPREME COURT OF WASHINGTON TERRITORY.
Mr. John H. Mitchell for defendant in error moving.
Mr. S.S. Burdett for plaintiff in error opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is granted on the authority of Insurance Company v. Comstock, 16 Wall. 258, and Railroad Company v. Wiswall, 23 Wall. 507. An order of the Supreme Court of Washington Territory dismissing a writ of error to a District Court, because of the failure of the plaintiff in error to file the transcript and *797 have the cause docketed within the time required by law, is not a final judgment or a final decision within the meaning of those terms as used in sections 702 and 1911 of the Revised Statutes regulating writs of error and appeals to this court from the Supreme Court of the Territory. Section 702 provides for the review of final judgments and decrees by writ of error or appeal, and section 1911 regulates the mode and manner of taking the writ or procuring the allowance of the appeal. The use of the term "final decisions" in section 1911 does not enlarge the scope of the jurisdiction of this court. It is only a substitute for the words "final judgments and decrees" in section 702, and means the same thing.
The dismissal of the writ was a refusal to hear and decide the cause. The remedy in such a case, if any, is by mandamus to compel the court to entertain the case and proceed to its determination, not by writ of error to review what has been done. Ex parte Bradstreet, 7 Pet. 647; Ex parte Newman, 14 Wall. 165.
Dismissed.